DETAILED ACTION
Amendment received on October 26, 2021 has been acknowledged. Claims 1-7 and 10 have been amended and entered. Therefore, claims 1-10 are pending. 
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive.
Applicant argues:  “Independent claims 1, 7, and 10 have been revised in various aspects. Applicant submits the cited references, alone and in combination, fail to teach a “processor” (claim 1), a “second processor” (claim 7), or an “information processing method” (claim 10) corresponding to the recited aspects of claims 1, 7, and 10.”
Examiner respectfully disagrees.  Claim 1 recites an information management apparatus comprising a communication information interface, a storage device and a processor.  The drawings, Figure 1 depict a Coupon Server 10 and POS System 200, Figure 2 depicts Coupon Server 10 with Processor 11 and POS Terminal with Processor 21.  The specifications refer to the information management apparatus as the coupon server, pg.1, ¶ [0012]. Therefore the processor of claim 1 and claim 7 reside in the coupon server and configured to receive coupon data and communicate data the received data and claim 10 carries out functions of an information processing method of a coupon server.  
Delapa teaches multiple devices such as network server 18, 20, in-store processor 30, host computer 12, capable of receiving coupon offer records and communicating the records to multiple kiosk and POS systems.  The processor within each of those devices are capable of functioning as an information management apparatus and information processing method.
Delapa discloses the claimed invention except for a coupon server having a processor to communicate coupon data.  It would have been an obvious matter of design choice to utilize the processing power of multiple devices to function as an information management system and method, since applicant has not disclosed that a processor of a coupon server solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with multiple devices having a processor communicably connected to a providing apparatus such as a kiosk and POS.
Applicant argues:  “In particular, the references fail to teach or suggest “a processor configured to... check whether or not the inquiry data includes condition data, the condition data being from the providing apparatus and indicating an incentive condition required to be met for issuing to-be-provided information,” as recited in claim 1.”
Examiner respectfully disagrees.  Delapa teaches a system and method for distributing coupons to customers.  Delapa Col.8, lines 55-60 discusses:
the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management 60 computer 14…
Col.9, lines 10-16 discusses 
Coupons are formatted at a kiosk 24 "on the fly," utilizing a dynamic coupon creation
process 61, in a manner which will be described in more detail below. The kiosk prints the dynamically formatted coupons at 63 utilizing coupon page definition data in a
database 65.

Incorporated reference U.S. Patent #5,353,218 Delapa Col.17 also teaches:

For standard coupons of the type typically issued by manufactures, the Product Look-Up code establishes the identity of the manufacturer (5 digits), the product family to which the coupon applies (3 digits), and the value of the coupon (2 digits). The value may be, for example, a discount against the purchase of the product, 2 products for the price of 1, or a free product. It is necessary for each manufacturer to notify each retail store, or store chain, of a particular Product Look-Up code so that the In store master terminal has a record to interpret that code. Thus point-of-sale master terminal 70 must have records corresponding to all coupons outstanding at a time in order to credit the purchase of the product corresponding to the coupon. (lines 14-26)

For in-store custom codes, the system identifier portion of the code identifies the in-store-use system being used. Coupon system 15 will identify an in-store-use system for a particular mailing. The remainder of the 10 digit look-up code is available for Product Look-up code use. In-store processor 88 assigns and maintains records of Product Look-Up codes used and the parameters represented by the code. These Product Look-Up codes are periodically downloaded to point-of-sale master terminal 70 in order to maintain Product Look-Up code data base 174 therein. In-store custom codes are useful for both product applications and coupon applications. The particular application is identified within the Product Look-Up code record. While the retail store or chain of stores has complete flexibility on how the in-store Product Look-Up codes are used, it is necessary to have a record in the Product Look-Up code data base for each machine readable code in use. Any in-store-use system identifier might be adapted to use with focused coupon system 15 (lines 28-47).

	The cited portions of Delapa teaches a focused coupon system where an in-store processor checks to see if the coupon PLU record is stored and whether a coupon applies and the value of a coupon for both a manufacturer or in-store coupon to a purchase made at a POS.  Therefore Delapa teaches a processor capable of receiving information from a POS that is sending condition data in order to check that a condition is met and a value is deducted from the transaction.
	O’Brien Col.5, lines 23-26 teaches:
…transactions taking place at the terminals are monitored to detect the sale of preselected triggering products, and printable cumulative discount certificates are generated as required.
The item record file 14 is a standard price file used in point-of-sale systems, except that it includes a trigger flag, which is an additional one-bit field.

… the personal computer 20 detects the purchase of triggering products at the terminals 12, retrieves the terms of each discount deal from the checkout direct database 24, builds a list of triggering products, and at the end of the customer transaction updates the customer purchase filed with the items in the list. The customer purchase file is interrogated to determine if any checkout direct coupons are to be printed (lines 51-58)

O’Brien Col.6, lines 57-59 teaches:
A condition for printing a coupon may be the size of the order, the purchase of a particular item, or the purchase of a particular size or quantity of an item.
	
	Therefore O’Brien teaches a processor checks to determine whether a product meets a condition when scanned at a POS, the condition being a particular item within a promotional program.


	Applicant argues:  “With regard to claim 7, the references fail to teach or suggest “check whether or not the inquiry data includes the predetermined condition data,” as such
“predetermined condition data” is recited in claim 7 as “indicating an incentive condition
regarding an incentive that is required to be met for issuing to-be-provided information.”
	Examiner respectfully disagrees.  As stated above, O’Brien Col.6, lines 43-52 teaches:
A promotional program can then use the data in these files to identify and 45 target customers whose past shopping behavior in the selected category meets some desired criterion. For example, in a promotional program that distributes discount coupons for a particular brand of coffee, the targets could be customers who have purchased some other brand in the last 50 several months. Another promotion might be used to reward customers whose shopping behavior demonstrates loyalty to a particular brand of a product.

Therefore, O’Brien teaches the claimed limitation of checking whether data include predetermined condition such as customer behavior and receiving an incentive.
Examiner Notes
The Applicant submitted specifications pg.23 recite a coupon for which a large incentive is set has a stricter issuance condition and a smaller issuance amount than a coupon for which a smaller incentive is set. For this reason, by setting a threshold value "oo yen or more" as the incentive condition and increasing the threshold value, it is possible to reduce the amount of coupons to be issued by the POS terminal 20. In the case where the amount of coupons to be issued is reduced, it is possible to reduce the retailer's cost for issuing coupons.  However, unclaimed, these limitations if incorporated into the claims would provide a specific limitation that is not disclosed by the prior art of record and would need additional search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Delapa et al. U.S. Patent #6,954,732 in view of O’Brien U.S. Patent #5,832,457.
As per Claim 1, Delapa discloses an information management apparatus, 
which is to be communicably connected to a providing apparatus operated by an intermediary and managing a plurality of pieces of to-be- provided information (Col.7, lines 4-11 discusses Data files on computer 14 may be communicated over any convenient communication system link 15 to host computer 12. A network server 18, typically located at the same premises as host computer 12, receives coupon offer records and communicates the records over a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store processor 30. In-store processor 30 communicates with a point-of-sale master terminal),
the intermediary providing, to a customer, to-be-provided information from an information provider, the plurality of pieces of to-be-provided information being output by the providing apparatus, the information management apparatus  (pg.7, lines 51-57 discusses network server 20 passes the targeted coupon records on through a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store controller, such as a network server 22 located in a retail outlet of the retail chain. In-store controller 22 may be a network server which provides communication with a plurality of kiosks 24 located within the retail outlet)
comprising: 
a communication interface that communicates with the providing apparatus (Figure 1, Network Server 22 and In-store Processor 30); 
a storage device that stores incentive data in association with the to-be-provided information (Figure 3, Coupon Offer Definition Data 55 and Col.8, lines 52-60 discusses Host-targeting system 38 is programmed to assign coupon offers to particular households based upon an attribute of the household. In the illustrated embodiment, the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management computer 14), 
the incentive data indicating an incentive to be given from the information provider to the intermediary (Col.9, lines 34-38 discusses the focused coupon system may assign targeted coupons to households on the basis of attributes of the household which are dynamically developed and maintained by the focused coupon system); and 
a processor configured to (Incorporated reference Delapa U.S. Patent #5,353,218, Figure 5, In-store Processor 88): 
acquire, as the incentive, an incentive condition preset for the providing apparatus (Col.12, lines 47-53 discusses for the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like).
Delapa et al. teaches a kiosk capable of outputting a series of targeted coupons which have been assigned to a household on the basis of at least one attribute of the household, where triggered coupon are selected by a computer from the coupon database, based upon an attribute of the household and assigned to that household.
However, Delapa et al. is silent regarding receive inquiry data for inquiring about to-be-provided information to be issued from the providing apparatus 
check whether or not the inquiry data includes condition data, the condition data being from the providing apparatus and indicating an incentive condition required to be met for issuing to-be-provided information,
when the inquiry data includes the condition data, select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition indicated by the included condition data, and 
output the selected to-be-provided information to the providing apparatus via the communication interface.
O’Brien et al. teaches receive inquiry data for inquiring about to-be-provided information to be issued from the providing apparatus (Col.5, lines 23-26 transactions taking place at the terminals are monitored to detect the sale of preselected triggering products, and printable cumulative discount certificates are generated as required. The item record file 14 is a standard price file used in point-of-sale systems, except that it includes a trigger flag, which is an additional one-bit field), 
check whether or not the inquiry data includes condition data, the condition data being from the providing apparatus and indicating an incentive condition required to be met for issuing to-be-provided information (Col.5, lines 51-58 discusses the personal computer 20 detects the purchase of triggering products at the terminals 12, retrieves the terms of each discount deal from the checkout direct database 24, builds a list of triggering products, and at the end of the customer transaction updates the customer purchase filed with the items in the list. The customer purchase file is interrogated to determine if any checkout direct coupons are to be printed);
when the inquiry data includes the condition data, select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition indicated by the included condition data (Col.5, lines 37-41 discusses a corresponding record is retrieved from the checkout direct data base 24. This provides additional information about the discount deal that is in effect for this particular product, specifically the amount of the discount… Col.6, lines 57-59: condition for printing a coupon may be the size of the order, the purchase of a particular item, or the purchase of a particular size or quantity of an item), and 
output the selected to-be-provided information to the providing apparatus via the communication interface (Col.5, lines 41-43 discusses discount coupons may be printed as a result of purchase of a triggering item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons upon a triggering event meeting a preset condition to a targeted customer with the predicted result of issuing targeted coupons as needed in Delapa.
As per Claim 2, Delapa discloses the information management apparatus according to claim 1.  However, Delapa is silent regarding wherein the processor: 
acquires inquiry data from the providing apparatus via the communication interface, the inquiry data including the incentive condition, and selects, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated.
O’Brien teaches wherein the processor: 
acquires inquiry data from the providing apparatus via the communication interface, the inquiry data including the incentive condition, and selects, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated (Col.5, lines 51-58 discusses the personal computer 20 detects the purchase of triggering products at the terminals 12, retrieves the terms of each discount deal from the checkout direct database 24, builds a list of triggering products, and at the end of the customer transaction updates the customer purchase filed with the items in the list. The customer purchase file is interrogated to determine if any checkout direct coupons are to be printed).
Therefore it would have been obvious to one of ordinary still in the art to include in the Delapa reference the ability to identify a triggering event to issue a coupon to a targeted customer as taught by O’Brien since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 3, Delapa discloses the information management apparatus according to claim 2, wherein the storage device further stores a plurality of pieces of store condition data in association with the plurality of pieces of to-be-provided information (Figure 2, Coupon Offer Database 55, Col.11, lines 66-67 discusses default offers are coupons which are assigned to all customers of a particular store or outlet),
each of the plurality of pieces of store condition data indicating a store of the intermediary in which the providing apparatus is provided (Col.12, lines 47-53 discusses For the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like. After the operator has selected the offer type, offer values, and validity dates at 142, the operator is prompted to select stores, or outlets, of the chain to which the selected offers are to be made available at 144), and the processor: 
acquires the inquiry data including data regarding the store from the providing apparatus, extracts, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information associated with the store condition data that matches the data regarding the store included in the acquired inquiry data, and selects, from the extracted to-be-provided information, the to-be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated (Col.17, lines 5-15 discusses The dispense count limit allows the operator to limit the number of times each coupon offer may be provided to a household. The retrieved coupons are sorted at 358 into triggered and non-triggered coupons and then by expiration date, priority, and number of times dispensed. The coupons having the closest ending date are assigned first and coupons having a higher priority and a lower number of times dispensed are placed higher in the sort over coupons having lower priority and greater number of times dispensed….The program then retrieves any triggered coupons at 360 and determines at 362 if any trigger coupons were located. If no trigger coupons were located, the program retrieves the set of mandatory coupons assigned to the current store at 364).
The cited portion of Delapa teaches where the kiosk retrieves data regarding the coupons to be dispensed meeting a condition for a particular store.
As per Claim 4, Delapa discloses the information management apparatus according to claim 3.
However, Delapa is silent regarding wherein the storage device further stores a plurality of pieces of transaction condition data in association with the plurality of pieces of to-be-provided information, each of the plurality of pieces of transaction condition data indicating content of a commercial transaction between the intermediary and the customer, and the processor: 
acquires, from the providing apparatus, the inquiry data including data regarding the content of a commercial transaction, extracts, from the to-be-provided information extracted with reference to the store condition data, the to- be-provided information associated with the transaction condition data that matches the data regarding the content of a commercial transaction included in the acquired inquiry data, and 
selects, from the to-be-provided information extracted with reference to the transaction condition data, the to-be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated.
O’Brien teaches wherein the storage device further stores a plurality of pieces of transaction condition data in association with the plurality of pieces of to-be-provided information, each of the plurality of pieces of transaction condition data indicating content of a commercial transaction between the intermediary and the customer (Col.10, lines 31-38 discusses a deal may conditioned on the customer's having purchased some minimum dollar total of products over the past month, or on the customer's having not purchased some item from a specified department of the store in the past month. If the additional conditions are not met, exit is made to the general wait state. Otherwise, processing continues with the generation of a printable discount coupon or certificate),
 and the processor: 
acquires, from the providing apparatus, the inquiry data including data regarding the content of a commercial transaction, extracts, from the to-be-provided information extracted with reference to the store condition data, the to- be-provided information associated with the transaction condition data that matches the data regarding the content of a commercial transaction included in the acquired inquiry data (Col.10, lines 43-53 discusses the details of the deals are retrieved from the checkout data base 24; if not, exit is made to the general wait state. At this point in processing, no further attention is paid to the customer ID, although this could also be a factor if desired. Basically, there are two broad tests to be satisfied before a decision is made to generate a printable coupon. The first test, in block 96, is to determine whether any designated past activity conditions have been met, and the second test, in block 98, is to determine whether any present activity conditions have been met. If both tests are passed, an appropriate printable coupon is generated), and 
selects, from the to-be-provided information extracted with reference to the transaction condition data, the to-be-provided information with which the incentive data that matches the incentive condition included in the acquired inquiry data is associated (Cols.10-11, lines 65-67 discusses the past activity test may involve any customer behavior that includes a time element. A further example is any condition relating to the frequency of purchase of certain items, or categories of items. Present activity conditions may be any desired combination of items purchased or not purchased, or a dollar amount threshold…Each coupon deal may be designed for any desired objective, such as to reward brand loyalty by printing a discount when the customer buys selected products, or to encourage purchases in a specific department of the store, or to provide a timely discount when a product is likely to be needed by the customer).
O’Brien teaches that multiple conditions are retrieved during a payment transaction at a store and when the conditions are met a coupon is generated.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons at a particular store upon a triggering event meeting a preset condition to a targeted customer with the predicted result of issuing targeted coupons as needed in Delapa.
As per Claim 5, Delapa discloses the information management apparatus according to claim 1, wherein the storage device further stores a plurality of pieces of image data in association with the plurality of pieces of to-be-provided information, the plurality of pieces of image data representing the plurality of pieces of to-be-provided information (Cols.18-19, lines 1-4 discusses this process of building an offer statement field from offer parameters contained in a coupon offer definition record and from offer elements contained in offer-type records associated with an offer type, the program is capable of creating the images of coupons “on the fly”), and the processor: 
acquires, from the plurality of image data stored in the storage device, image data associated with the selected to-be-provided information, and outputs, to the providing apparatus, the acquired image data together with the selected to-be-provided information (Col.19, lines 46-48 discusses When it is determined at 432 that the last offer-type record has been processed, the formatted coupon image is sent to the printer at 436).
As per Claim 6, Delapa discloses the information management apparatus according to claim 1, wherein the storage device further stores the incentive condition preset for the providing apparatus (Col.10, lines 12-16 discusses The enhancement system 42 additionally provides the capability of defining an offer as a triggered coupon offer which provides the user with the 15 ability to choose whether to receive the offer at that time or not), and the processor: 
acquires the incentive condition from the storage device, and selects, from the plurality of pieces of to-be- provided information stored in the storage device, the to-be- provided information associated with the incentive data that matches the acquired incentive condition (Col.12, lines 30-35 discusses when the kiosk receives an identification of that household, the kiosk will display a message on the screen with a YES/NO button in order to allow the user to choose whether to receive the offer or not. If the user chooses to receive the offer, the coupon will be dispensed at that time).
As per Claim 7, Delapa discloses an information providing system, comprising: 
a providing apparatus to be operated by an intermediary that provides, to a customer, to-be-provided information from an information provider (Col.7, lines 4-11 discusses Data files on computer 14 may be communicated over any convenient communication system link 15 to host computer 12. A network server 18, typically located at the same premises as host computer 12, receives coupon offer records and communicates the records over a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store processor 30. In-store processor 30 communicates with a point-of-sale master terminal); and 
an information management apparatus that manages a plurality of pieces of to-be-provided information output by the providing apparatus (pg.7, lines 51-57 discusses network server 20 passes the targeted coupon records on through a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store controller, such as a network server 22 located in a retail outlet of the retail chain. In-store controller 22 may be a network server which provides communication with a plurality of kiosks 24 located within the retail outlet), 
wherein the providing apparatus includes: 
a first communication interface that communicates with the information management apparatus (Figure 1, depicts Kiosk 24 communicating with Host computer 12 via network server 22), 
a first storage device that stores, as an incentive to be given from the information provider to the intermediary, a preset incentive condition (Col.9, lines 14-16 discusses the kiosk prints the dynamically formatted coupons at 63 utilizing coupon page definition data in a database 65…Col.9, lines 52-56 discusses host-targeting system 38 produces for each offer a basic offer description, text, bar code, and a single value stating the number of cents the offer is valued at. Enhancement system 42 provides the ability to define each coupon offer as a targeted coupon, a default coupon, or a mandatory coupon), and 
a first processor configured to (Incorporated reference Delapa U.S. Patent #5,353,218, Figure 5, In-store Processor 88):  
transmit the incentive condition stored in the first storage device to the information management apparatus via the first communication interface (Col.11, lines 27-30 discusses the operator is additionally prompted to identify coupons by batch and to assign a name to the batch at 116. Batches allow the operator to subsequently process offers in batches which are set up for the convenience of the operator, such as by store assignment or the like1), and 
acquire, as a response to the transmission of the incentive condition, the to-be-provided information from the information management apparatus via the first communication interface (Col.12, lines 47-54 discusses For the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like…Col.18, lines 16-21 discusses Once the selected coupon set has been completed for the identified household at 350 (FIG. 18e), the program retrieves (402) the coupon offer definition for the first coupon in the selected coupon set. The offer definition record includes: (a) validity date range, (b) offer parameters, (c) text, and (d) offer type); and 
the information management apparatus includes: 
a second communication interface that communicates with the providing apparatus (Figure 1, Network Server 22 and In-store Processor 30), 
a second storage device that stores incentive data in association with the to-be-provided information (Figure 3, Coupon Offer Definition Data 55 and Col.8, lines 52-60 discusses Host-targeting system 38 is programmed to assign coupon offers to particular households based upon an attribute of the household. In the illustrated embodiment, the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management computer 14), 
the incentive data indicating the incentive to be given from the information provider to the intermediary (Col.9, lines 34-38 discusses the focused coupon system may assign targeted coupons to households on the basis of attributes of the household which are dynamically developed and maintained by the focused coupon system), and 
a processor configured to: 
acquire, via the second communication interface, inquiry data including the incentive condition transmitted from the providing apparatus (Col.12, lines 47-53 discusses for the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like. 
Delapa et al. teaches a kiosk capable of outputting a series of targeted coupons which have been assigned to a household on the basis of at least one attribute of the household, where triggered coupon are selected by a computer from the coupon database, based upon an attribute of the household and assigned to that household.
However, Delapa et al. is silent regarding receive inquiry data for inquiring about to-be-provided information to be issued from the providing apparatus 
check whether or not the inquiry data includes condition data, the condition data being from the providing apparatus and indicating an incentive condition required to be met for issuing to-be-provided information,
when the inquiry data includes the condition data, select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition indicated by the included condition data, and 
output the selected to-be-provided information to the providing apparatus via the communication interface.
O’Brien et al. teaches receive inquiry data for inquiring about to-be-provided information to be issued from the providing apparatus (Col.5, lines 23-26 transactions taking place at the terminals are monitored to detect the sale of preselected triggering products, and printable cumulative discount certificates are generated as required. The item record file 14 is a standard price file used in point-of-sale systems, except that it includes a trigger flag, which is an additional one-bit field), 
check whether or not the inquiry data includes condition data, the condition data being from the providing apparatus and indicating an incentive condition required to be met for issuing to-be-provided information (Col.5, lines 51-58 discusses the personal computer 20 detects the purchase of triggering products at the terminals 12, retrieves the terms of each discount deal from the checkout direct database 24, builds a list of triggering products, and at the end of the customer transaction updates the customer purchase filed with the items in the list. The customer purchase file is interrogated to determine if any checkout direct coupons are to be printed);
when the inquiry data includes the condition data, select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition indicated by the included condition data (Col.5, lines 37-41 discusses a corresponding record is retrieved from the checkout direct data base 24. This provides additional information about the discount deal that is in effect for this particular product, specifically the amount of the discount… Col.6, lines 57-59: condition for printing a coupon may be the size of the order, the purchase of a particular item, or the purchase of a particular size or quantity of an item), and 
output the selected to-be-provided information to the providing apparatus via the communication interface (Col.5, lines 41-43 discusses discount coupons may be printed as a result of purchase of a triggering item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons upon a triggering event meeting a preset condition to a targeted customer with the predicted result of issuing targeted coupons as needed in Delapa.
As per Claim 8, Delapa discloses the information providing system according to claim 7, wherein the providing apparatus further includes an output device that outputs the acquired to-be-provided information (Col.19, lines 46-48 discusses When it is determined at 432 that the last offer-type record has been processed, the formatted coupon image is sent to the printer at 436).
Delapa teaches a coupon delivery system that provides targeted coupons to customers that meet preset conditions.  
However, Delapa is silent regarding where the first processor: 
performs information processing for payment relating to a commercial transaction between the customer and the intermediary, transmits the incentive condition to the information management apparatus accompanying the information processing, and causes the output device to output the to-be- provided information acquired via the first communication interface after the information processing.
O’Brien teaches where the first processor: 
performs information processing for payment relating to a commercial transaction between the customer and the intermediary, transmits the incentive condition to the information management apparatus accompanying the information processing, and causes the output device to output the to-be- provided information acquired via the first communication interface after the information processing (Col.10, lines 31-38 discusses a deal may conditioned on the customer's having purchased some minimum dollar total of products over the past month, or on the customer's having not purchased some item from a specified department of the store in the past month. If the additional conditions are not met, exit is made to the general wait state. Otherwise, processing continues with the generation of a printable discount coupon or certificate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability to issue coupons during a payment transaction as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to provide targeted coupons to a customer meeting a preset condition at a point of sale to the coupon delivery system with the predicted result of issuing coupons to targeted customers during a transaction as needed in Delapa.	
As per Claim 9, Delapa discloses the information providing system according to claim 8, wherein the output device includes a printer, and the first processor causes the printer to print the to- be-provided information acquired via the first communication interface (Col.7, lines 61-64 discusses each kiosk 24 includes a kiosk computer 25, a display device, such as a touch-screen monitor 26, which is capable of displaying messages to the user and receiving input selections from a user, a printer 28, which prints coupons).
As per Claim 10, Delapa discloses an information processing method for an information management apparatus, communicably connected to a providing apparatus operated by an intermediary and managing a plurality of pieces of to-be- provided information from an information provider (Col.7, lines 4-11 discusses Data files on computer 14 may be communicated over any convenient communication system link 15 to host computer 12. A network server 18, typically located at the same premises as host computer 12, receives coupon offer records and communicates the records over a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store processor 30. In-store processor 30 communicates with a point-of-sale master terminal),
for output  to a customer the information processing method comprising(pg.7, lines 51-57 discusses network server 20 passes the targeted coupon records on through a communication link, such as public telephone system 16, or a leased line, or the like, to an in-store controller, such as a network server 22 located in a retail outlet of the retail chain. In-store controller 22 may be a network server which provides communication with a plurality of kiosks 24 located within the retail outlet)
storing, in a storage device incentive data in association with to-be-provided information (Figure 3, Coupon Offer Definition Data 55 and Col.8, lines 52-60 discusses Host-targeting system 38 is programmed to assign coupon offers to particular households based upon an attribute of the household. In the illustrated embodiment, the attribute utilized for assigning coupons is the decile of accumulative purchases by the household within a given period of time. Coupons are assigned to households based upon the household decile and coupon-assigning parameters entered through management computer 14), 
the incentive data indicating an incentive to be given from an information provider to an intermediary when the to-be provided information is provided to a customer(Incorporated reference Delapa #5,353,218 Col.9, lines 34-38 discusses The coupon data includes parameters of the particular product for which a manufacturer has agreed to provide a promotional program, starting and expiration dates of the program (if any), a limit to the number of coupons which may be distributed (if any), a limit on the total amount of discounts which may be distributed (if any). The coupon 40 parameter data base also includes relationship parameters relating appropriate coupons and particular consumption needs of coupon program members); and 
acquire, as the incentive, an incentive condition preset for the providing apparatus (Col.12, lines 47-53 discusses for the selected offer, the operator is prompted to enter an offer type, offer values, and validity dates at 142. The offer type would be selected from a field of offer types, such as cents off with this coupon, cents off for a particular minimum purchase level, a number of free articles with the purchase of another number of same articles, and the like).
Delapa et al. teaches a kiosk capable of outputting a series of targeted coupons which have been assigned to a household on the basis of at least one attribute of the household, where triggered coupon are selected by a computer from the coupon database, based upon an attribute of the household and assigned to that household.
However, Delapa et al. is silent regarding receiving inquiry data for inquiring regarding to be provided information to be issued from a providing apparatus;
checking whether or not the inquiry data includes condition data from the providing apparatus indicating an incentive condition regarding an incentive required to be met for issuing to-be provided information,
 when the inquiry data includes the condition data select, from the plurality of pieces of to-be-provided information stored in the storage device, to-be-provided information with which the incentive data that matches the acquired incentive condition is associated, and 
output the selected to-be-provided information to the providing apparatus via the communication interface.
O’Brien et al. teaches 
receiving inquiry data for inquiring regarding to be provided information to be issued from a providing apparatus (Col.5, lines 36-43 discusses the process of coupon creation, the file 14 is accessed to determine if a product being purchased is a triggering product);
checking whether or not the inquiry data includes condition data from the providing apparatus indicating an incentive condition regarding an incentive required to be met for issuing to-be provided information (Col.5, lines 51-58 discusses the personal computer 20 detects the purchase of triggering products at the terminals 12, retrieves the terms of each discount deal from the checkout direct database 24, builds a list of triggering products, and at the end of the customer transaction updates the customer purchase filed with the items in the list. The customer purchase file is interrogated to determine if any checkout direct coupons are to be printed),
when the inquiry data includes the condition data selecting, from pieces of to-be-provided information stored in the storage device, to-be-provided information associated with incentive data that matches the incentive condition indicated by the included condition data (Col.5, lines 37-41 discusses a corresponding record is retrieved from the checkout direct data base 24. This provides additional information about the discount deal that is in effect for this particular product, specifically the amount of the discount), and 
outputting the selected to-be-provided information to the providing apparatus via the communication interface (Col.5, lines 41-43 discusses discount coupons may be printed as a result of purchase of a triggering item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the ability for a point of sale to issue a coupon based on a triggering item as in the improvement discussed in O’Brien in the system executing the method of Delapa. As in O’Brien, it is within the capabilities of one of ordinary skill in the art to issue coupons upon a triggering event meeting a preset condition to a targeted customer with the predicted result of issuing targeted coupons as needed in Delapa.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
    

    
        1 This cited portion of Delapa teaches how the operator can configure coupon parameters for various stores, thereby sending the incentive conditions to multiple store issuing coupons.